

116 HR 4581 IH: Collecting Official Measurements and Baselines to Assess Trafficking Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4581IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Yoho (for himself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Trafficking Victims Protection Act of 2000 to provide for a comprehensive domestic
			 human trafficking estimate, and for other purposes.
	
 1.Short titleThis Act may be cited as the Collecting Official Measurements and Baselines to Assess Trafficking Act of 2019 or the COMBAT Act. 2.Comprehensive study on human traffickingSection 112A of the Trafficking Victims Protection Act of 2000 is amended by adding at the end the following:
			
				(d)Comprehensive study on human trafficking
 (1)In generalThe Secretary of Homeland Security shall conduct a comprehensive study to determine the extent of human trafficking in the United States, consistent with the conclusions of the consultation under paragraph (2).
 (2)ConsultationIn the year prior to commencing the study the Secretary shall, in consultation with such Federal agencies and State and local government entities as the Secretary determines appropriate—
 (A)determine the appropriate time period for the study to consider; (B)determine what information regarding incidence of human trafficking is necessary to complete the study;
 (C)from among information under subparagraph (B), determine what information is already reported to any other Federal agency, and the availability of such information;
 (D)take such actions as may be appropriate to arrange for other agencies having custody of such information to make it available to the Secretary, and, where such actions are not, to promptly report to Congress thereon; and
 (E)enter into agreements with State and local governments providing for the reporting of such information.
 (3)ReportThe Secretary shall report the results of the comprehensive study under paragraph (1) to Congress, including—
 (A)the estimated number of victims disaggregated by— (i)whether the victim was trafficked within a State; and
 (ii)whether the victim was trafficked in interstate commerce; (B)what industries the practice of human trafficking is most prevalent in;
 (C)estimated number of victims dis­ag­gre­gat­ed by— (i)whether the victim was sex trafficked; and
 (ii)whether the victim was trafficked for labor; and (D)any other information the Secretary deems appropriate..
		